Citation Nr: 0813775	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-30 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from February 1971 to 
November 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Regional Office (RO) in Des Moines, Iowa.


FINDINGS OF FACT

1.  There is no competent medical evidence of record 
demonstrating that the veteran has left ear hearing loss 
disability according to VA standards; however, there is 
competent medical evidence of record causally relating the 
veteran's right ear sensorineural hearing loss disability to 
his military service - specifically, to noise exposure.

2.  There is persuasive medical nexus evidence of record 
indicating the veteran's tinnitus is related to his service 
in the military.


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was incurred during 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 
3.301, 3.303, 3.304 (2007).

2.  Left ear hearing loss disability was not incurred in, or 
aggravated by, active service, and may not be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.307, 
3.309 (2007).

3.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103A, 5107(b), 5108 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of September 2005 and October 2005 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate his claims.  These letters also informed him of 
his and VA's respective duties for obtaining evidence, as 
well as requested that the veteran submit any additional 
evidence in his possession pertaining to his claims. 

The Board acknowledges that the veteran was not provided 
notice as to how a disability evaluation or an effective date 
would be assigned prior to the adjudication of his claims.  
However, since this decision does not assign a disability 
rating or an effective date, but rather, finds that service 
connection is warranted for right ear hearing loss disability 
and bilateral tinnitus, such deficiency does not prejudice 
the veteran herein.  Moreover, as the preponderance of the 
evidence is against his claim for service connection for left 
ear hearing loss, no disability rating or effective date will 
be assigned.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, i.e., 
the RO, the Board must consider whether the veteran has been 
prejudiced thereby).  See also Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (a remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran).    

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable February 2006 
AOJ decision, as to direct incurrence service connection, was 
decided after the issuance of an initial, appropriate VCAA 
notice.  As such, there was no defect with respect to timing 
of the VCAA notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, reports of VA 
treatment and examination, and private medical records.  
Additionally, the claims file contains the veteran's own 
statements in support of his claims, including a transcript 
of the veteran's testimony before the undersigned Veterans 
Law Judge (VLJ) of the Board.  The Board has carefully 
reviewed such statements and perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Sensorineural hearing loss and tinnitus, as organic diseases 
of the nervous system, will be presumed to have been incurred 
in, or aggravated by, active service if manifested to a 
compensable degree or more within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption is rebuttable by probative evidence to the 
contrary.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Analysis

The Board finds that the medical evidence of record supports 
the veteran's contention that he has a hearing loss 
disability that is causally related to noise exposure he 
experienced in service; unfortunately, there is no current 
demonstration of left ear hearing loss disability for VA 
purposes.  

In particular, his service records show that his military 
occupational specialty (MOS) was a light weapons infantryman.  
Moreover, the veteran reported a history of military noise 
exposure to rockets, artillery, blasts/explosions, small arms 
fire, and large guns.  Additionally, his DD 214 indicates 
that the veteran received a Sharpshooter Badge for the M-16 
and Expert Badge for the hand grenade.  Moreover, the veteran 
received the Purple Heart, which is indicative of being 
wounded in combat during his service.  See 38 U.S.C.A. 
§ 1154(b).  As such, the Board finds that exposure to 
acoustic trauma in service is consistent with the 
circumstances of his service.  38 U.S.C. § 1154(a) and (b) 
(West 2002).  

Moreover, results of his November 2005 VA audiology 
evaluation confirm he has sufficient hearing loss in his 
right ear to meet the threshold minimum requirements of 
38 C.F.R. § 3.385 to be considered an actual "disability."  
The Board notes that the November 2005 VA examiner also 
opined that the veteran had normal hearing loss at his 
discharge from service.  However, this is not determinative 
as to whether his current right ear hearing loss is 
etiologically related to his military service and does not 
preclude service connection in this case.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993) ("[§ 3.385] operates to 
establish when a measured hearing loss is . . . a 
'disability' for which compensation may be paid, provided 
that the requirements for service connection are otherwise 
met . . .").  Further, in Hensley, the Court indicated a 
veteran need not have met the requirements of 38 C.F.R. 
§ 3.385 while in service, only presently.  See Hensley, 
5 Vet. App. at 158-59.  See also Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  

The Board acknowledges that a March 2007 letter from M. J. 
S., Au.D. states that the veteran has been diagnosed with 
bilateral hearing loss in February 2007.  Unfortunately, the 
attached audiogram report from Dr. S was not interpreted, and 
cannot be used to demonstrate whether the veteran has 
sufficient left ear hearing loss to meet the threshold 
minimum requirements of 38 C.F.R. § 3.385, in order to be 
considered a hearing loss disability for VA purposes.  
According to § 3.385, impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  The results of the November 2005 
VA audiological evaluation showed that the veteran's left ear 
hearing was no worse than 35 decibels at 4000 Hertz, with a 
speech recognition score of 96 percent.

Additionally, the Board finds that the evidence of record 
establishes service connection for the veteran's tinnitus.  
The veteran contends that he has tinnitus which, like his 
bilateral hearing loss, was incurred due to noise exposure 
during combat while in service in Vietnam.  While tinnitus 
was not otherwise shown to have been diagnosed during 
service, or within the years thereafter, tinnitus was 
diagnosed at the November 2005 audiological evaluation and 
again by Dr. S in March 2007.  The Board finds that the 
evidence of record is in equipoise, and with resolution of 
doubt in the veteran's favor, finds that service connection 
is warranted for tinnitus.

Given that the RO conceded that the veteran received the 
Purple Heart and that he had sufficient combat exposure 
during his service to be etiologically related to his 
service-connected PTSD, the Board finds that such acoustic 
trauma has not been excluded by competent evidence as the 
etiology of his right ear hearing loss and bilateral 
tinnitus.  Therefore, the Board finds that the evidence of 
record is in equipoise, and with resolution of doubt in the 
veteran's favor, finds that service connection is warranted 
for right ear hearing loss and tinnitus.

When the evidence favorable to the claims is considered, it 
is at least as likely as not that the veteran's current right 
ear sensorineural hearing loss and tinnitus are attributable 
to noise exposure coincident with his military service; 
however, the record does not contain competent evidence of 
left ear hearing loss "disability."  Thus, only service 
connection for right ear hearing loss disability and tinnitus 
is warranted.  38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).




ORDER

Entitlement to service connection for right ear hearing loss 
disability is granted.

Entitlement to service connection of left ear hearing loss is 
denied. 

Entitlement to service connection for tinnitus is also 
granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


